Citation Nr: 1708239	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  08-23 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include degenerative disc disease.

2.  Entitlement to service connection for a thoracic spine disability, to include degenerative disc disease.  

3.  Entitlement to service connection for a right hip disability, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)
ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1973 to November 1976.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in San Antonio, Texas.  A transcript of the hearing is of record. 

In September 2012, the Board denied the service connection claims for hypertension and left ear hearing loss and granted service connection for right ear hearing loss.  The Board also remanded the service connection claims for a cervical spine disability, thoracolumbar spine disability, sinus disability, left hip disability, right hip disability, left wrist disability, and right wrist disability to obtain updated clinical records from the South Texas VA Health Care System, make further attempts to secure service treatment records from the National Personnel Records Center (NPRC) and Records Management Center (RMC), and provide the Veteran with further examination to include a medical opinion followed by readjudication of the claims.  The record shows that the ordered development was satisfactorily accomplished.  

In March 2013, the Board denied service connection for a sinus disability, left hip disability, left wrist disability, and residuals of a right wrist sprain.  The Board also remanded the issues of service connection for a cervical spine disability, a thoracolumbar spine disability, and a right hip disability to request records from the Social Security Administration (SSA), and subsequent readjudication of the appeal.  Pursuant to the Board's remand directives, SSA records were requested and associated with the record.  The remanded issues were subsequently readjudicated.  In consideration thereof, the Board finds that there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  There was no injury or disease of the cervical spine or chronic symptoms of cervical spine arthritis in service.  

2.  Symptoms of cervical spine arthritis have not been continuous since separation from service, and cervical spine arthritis did not manifest to a compensable degree within one year of service.

3.  The current cervical spine disability is not causally or etiologically related to active service, to include any incident or event therein.

4.  There was no injury or disease of the thoracolumbar spine during service and no chronic symptoms of a thoracolumbar spine disability were manifested in service.  

5.  Symptoms of thoracic spine arthritis have not been continuous since separation from service, and thoracic arthritis did not manifest to a compensable degree within one year of service.

6.  The current thoracolumbar spine disability is not causally or etiologically related to active service, to include any incident or event therein.

7.  Service connection is precluded for disability due to the use of tobacco products during active service.

8.  There was no injury or disease of the right hip or chronic symptoms of right hip arthritis were not manifested during service.

9.  Symptoms of right hip arthritis have not been continuous since separation from service, and right hip arthritis did not manifest to a compensable degree within one year of service.

10.  The current right hip disability was manifested many years after service separation and is not causally or etiologically related to active service, to include any incident or event therein.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability, to include degenerative disc disease, are not met.  38 U.S.C.A. §§ 1103(a), 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.301, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a thoracolumbar spine disability, to include degenerative disc disease, are not met.  38 U.S.C.A. §§ 1103(a), 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.301, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a right hip disability, to include degenerative joint disease, are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the April 2005 notice letter sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The elements of degree of disability and effective date were not addressed; however, the notice defect is harmless error because the appeals will be denied and no disability rating or effective date will be assigned.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  During the course of the hearing, the VLJ advised the Veteran of the elements needed to establish entitlement to service connection and posed several questions in order to elicit the kind of information and evidence needed to support the Veteran's claims.  The VLJ also recommended that the Veteran provide evidence of a current diagnosis and obtain a medical nexus opinion relating the disabilities to service.  The VLJ held the record open for 60 days following the hearing in order to allow the Veteran to provide additional evidence in support of the claims; however, no additional evidence was submitted.     

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's service treatment records are incomplete in this case.  The Board is aware that when service records are unavailable through no fault of a veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, the Board finds that the heightened duty to assist has been met. 

The record shows that the RO requested the Veteran's service treatment (medical) records from the NPRC in April 2005 and was informed that the original medical records were not currently in the files and had been retired to the VA RMC.  In May 2005, all available records were mailed, which consisted of a November 1973 service enlistment examination report and report of medical history.  The service records from the Texas National Guard were later requested but a negative response was received in December 2005.  In February 2006, the RO asked the Veteran for copies of the service treatment records or information regarding the whereabouts of the records and asked the Veteran to submit the requested information and evidence.  The RO also advised that the Veteran may submit other documents that may substitute for the service treatment records.  The Veteran provided copies of service treatment records in his possession, which are of record.  

Pursuant to the Board's September 2012 remand directives, the Appeals Management Center (AMC) asked the NPRC to perform an additional search for the complete service treatment records.  In November 2012, the NPRC responded that there were no service treatment records in the file and the service treatment records were previously provided.  In October 2012, the RMC also responded that it had no service treatment records.  In light of the foregoing actions, the Board finds that further efforts to obtain the complete service records would be futile.  

Regarding VA's duty to notify of VA's inability to obtain records, as outlined in 38 C.F.R. § 3.159(e), the RO informed the Veteran of the records VA was unable to obtain in the April 2006 rating decision.  In the rating decision, Statement of the Case, and Supplemental Statements of the Case, the RO adequately addressed its efforts to obtain the records, collectively.  In the February 2006 letter, the RO asked the Veteran to provide any copies of the service treatment records in his possession.  The Veteran has provided copies of the service treatment records from his period of active service, which is the relevant service period at issue in this case.  The RO has advised the Veteran that he was ultimately responsible for providing the evidence, and the Veteran has demonstrated actual knowledge of that responsibility.  See August 2005 letter from the Veteran.  In the Statement of the Case, the RO specifically advised the Veteran that the claims would be reconsidered if the records became available at a later date.  Therefore, the duty to notify the Veteran of VA's inability to obtain the service treatment records has been satisfied.  The case law does not lower the legal standard for proving a claim for service connection in such circumstances, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

In this case, the record contains all available evidence pertinent to the claims.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of his responsibility to provide VA with any treatment records pertinent to the claims and the record contains sufficient evidence to make a decision on the claims.  Available service treatment records are included in the claims file.  Post-service treatment records identified as relevant to the claims have been obtained or otherwise submitted.  Records from the Social Security Administration were obtained and are of record.

The Veteran also underwent a fee-basis (QTC) examination in November 2005 and a VA examination in October 2012 in connection with the claims.  The collective examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The examiners considered an accurate history of the claimed disabilities as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life, and performed thorough examinations; therefore, the examiners had adequate facts and data regarding the history and condition of the claimed disabilities when providing the medical opinion.  For these reasons, the Board finds that the collective examination reports are adequate, and there is no need for further examination or medical opinion.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with cervical spondylosis and cervical degenerative disc disease (DDD), thoracic spine arthritis and DDD, and right hip degenerative joint disease (DJD) and necrosis.  Spondylosis is defined as ankylosis of a vertebral joint or degenerative spinal changes due to osteoarthritis.  See Dorland's Illustrated Medical Dictionary 1743 (30th ed. 2003).  Because the evidence shows no ankylosis of the cervical spine in this case, it is reasonable to infer that the Veteran's thoracic spondylosis diagnosis refers to degenerative spinal changes due to osteoarthritis. 

Arthritis (i.e., degenerative joint disease) is a "chronic disease" under 38 C.F.R. 
§ 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection for  a veteran's tobacco use disorder on a direct basis is precluded by law.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.300, 3.301.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service Connection Analysis for Cervical and Thoracolumbar Spine Disabilities

The Veteran contends that he currently suffers from cervical and thoracolumbar spine disabilities due to wearing heavy gear and lifting heavy equipment during active military service.  He alternatively contends that he began smoking cigarettes in service and that tobacco use caused spine degeneration.  See, e.g., May 2012 Board hearing transcript, pages 3-4.    

At the outset, the Board finds that there is ample evidence of record showing that the Veteran is currently diagnosed with a cervical spine disability and thoracolumbar spine disability.  At the October 2012 VA examination, the VA examiner diagnosed degenerative disc disease of the cervical spine and thoracolumbar spine and noted that imaging studies demonstrated arthritis of the thoracolumbar spine.    

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of cervical or thoracic spine injury or disease in service or chronic symptoms of cervical or thoracic spine arthritis during service.  Available service treatment records are absent of any reference to any neck problems or any back problems with the exception of the June 1974 complaint of upper back pain when inhaling, which was accompanied by the Veteran's report of general weakness and loss of appetite for six months or more, so does not indicate a spinal injury or disease or chronic symptoms of cervical or thoracic arthritis.  On the February 2005 VA Form 21-526, the Veteran himself acknowledged that the cervical and thoracic spine disabilities began around 1997 (i.e., approximately two decades after service separation), which is consistent with the lay and medical evidence contemporaneous to service showing no neck or back injury or disease during service and no chronic symptoms of cervical or thoracic spine arthritis during service.  As the weight of the evidence demonstrates no neck or back injury or disease, or "chronic" symptoms of cervical or thoracic spine arthritis during service, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met.   

The weight of the evidence is against finding that there were continuous symptoms of cervical or thoracic spine arthritis since service, including to a compensable degree within one year of service separation.  The evidence shows that the cervical spine disability and a thoracic spine disability were manifested approximately in 1996, 20 years after service separation.  See also September 1996 magnetic resonance imaging (MRI) report (showing cervical spondylosis); November 1996 and December 1996 letters from private neurologist and clinical neurophysiologist (noting treatment for symptoms of cervical radiculopathy and lumbar radiculopathy, as well as lumbar spondylosis and cervical spondylosis, since September 1996).  The gap of approximately 20 years between service and the onset of the cervical and thoracic spine disabilities, is one factor, along with other factors in this case -- including the absence of neck or back problems during service and post-service histories that show post-service onset of symptoms of cervical and thoracic spine disability many years after service -- that tends to weigh against a finding of continuous symptoms of cervical spine arthritis or thoracic spine arthritis after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and evidence of a claimed disability is one factor to consider as evidence against a claim of service connection).  As the weight of the evidence demonstrates no "continuous" symptoms of cervical or thoracic spine arthritis since service, including to a compensable degree within the first post-service year, the criteria under 38 C.F.R. § 3.303(b) for presumptive service connection based on "continuous" symptoms of cervical spine arthritis or thoracic spine arthritis since service are not met.  38 C.F.R. §§ 3.307, 3.309.

The Board notes that, at the October 2012 VA examination, the Veteran reported that the back problems began in the 1970s during service and he experienced recurrent back pain after service; however, because the October 2012 statement is inconsistent with, and outweighed by, the earlier 2005 statement made by the Veteran when he filed the claim reporting the onset of neck and back problems many years after service, the lay and medical evidence contemporaneous to service showing no neck or back injury, disease, or symptoms, and the post-service lay and medical evidence showing an onset of neck and back problems approximately 20 years after service, it is not deemed credible, so is of no probative value.  

The weight of the evidence is also against finding that the Veteran's cervical and thoracolumbar spine disabilities, which first manifested many years after service, are causally or etiologically related to service.  After performing a thorough examination and considering the relevant medical history as reported by the Veteran and documented in the record, the October 2012 VA examiner opined that the Veteran's cervical and thoracolumbar spine degenerative disc disease was not caused by or a result of service.  In support of the conclusion, the October 2012 VA examiner wrote that service treatment records were negative for any history of treatment to or injury to the spine.  The October 2012 VA examiner also wrote that x-ray changes and physical examination were compatible with the Veteran's age and senescence (the process of deterioration with age), and the records were silent for a period of approximately twenty-five years that would document complaints of continued treatment.  The October 2012 VA examiner commented that there was no history of documented continued complaints or treatments to indicate a chronic disabling condition.  The October 2012 VA examiner further noted that the Veteran's contention that the degenerative changes were related to heavy lifting during service were incorrect because the changes demonstrated by the Veteran were seen in individuals even without that history.  The October 2012 VA examiner reiterated that the Veteran's disabilities were representative of a natural aging process.  

The October 2012 VA examiner had adequate facts and data on which to base the medical opinion and provided a sound rationale for the medical opinion; therefore, the October 2012 VA medical opinion is of significant probative value.  There is no competent medical opinion to the contrary of record.

Regarding the assertion that tobacco smoking during service caused the Veteran's cervical and thoracic spine disabilities, for claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A. §§ 1103(a), 1110, 1131.  The Veteran filed the current claims in 2005; therefore, this assertion is against the claims for service connection as it suggests a nonservice-related etiology for the cervical and thoracic spine disabilities. 

Although the Veteran has asserted that the current cervical and thoracic spine disabilities are causally related to service, he is a lay person and, under the specific facts of this case, does not have the requisite medical expertise to be able to diagnose the cervical or thoracic spine arthritis or render a competent medical opinion regarding their causes where the facts show no in-service neck or back injury or disease, and no cervical or thoracic spine arthritis symptoms were manifested until many years after service.  Arthritis is complex and involves unseen systems processes and disease processes, some of which are not observable by the five senses of a lay person, includes various possible etiologies, only one of which involves trauma to a joint, and is diagnosable only by X-ray or similar specific specialized clinical testing; therefore, under the facts presented in this case, the Veteran is not competent to diagnose cervical or thoracic arthritis or to opine as to its etiology, where in this case there is an absence of in-service neck or back injury, disease, or symptoms, and the cervical or thoracic arthritis symptoms began many years after service.  

Thus, while the Veteran is competent to report neck and back symptoms that he experienced at any time, in the absence of in-service neck and back injury, disease, or symptoms as in this case, he is not competent to opine on whether there is a link between the cervical and thoracic spine arthritis, which was manifested many years after service separation, and active service because such diagnosis and nexus require specific medical knowledge and training.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Kahana v. Shinseki, 24 Vet. App. 
428, 438 (2011) (holding that ACL injury is "medically complex" for lay diagnosis); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  

For these reasons, the Veteran's purported opinion that the current cervical and thoracic spine arthritis is the result of service is of no probative value.  Thus, in consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for a cervical spine disability and a thoracic spine disability; therefore, the appeals must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Right Hip Disability

The Veteran contends that the current right hip disability, diagnosed as degenerative joint disease (i.e., arthritis) and necrosis, was caused by repeated falls off vehicles, being hit by parts and equipment, and being smashed against steel plates while performing duties as a defense acquisition radar crewman in the U.S. Army.  He seeks service connection on these bases.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of right hip injury or disease during service or chronic symptoms of right hip arthritis during service.  The available service treatment records are absent of any report, complaint, diagnosis, or treatment for right hip problems or right hip arthritis.  On the February 2005 VA Form 21-526, the Veteran himself stated that the right hip disability had its onset in 1998, over 20 years after service, which is consistent with the lay and medical evidence contemporaneous to service showing no right hip problems during service.  As the weight of the evidence demonstrates no right hip injury or disease, or "chronic" symptoms of right hip arthritis during service, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met.   

The weight of the evidence is against a finding of continuous symptoms of right hip arthritis since service, including to a compensable degree within one year of service separation.  According to VA treatment records, avascular necrosis of the hip was first noted to be an active problem in December 1999.  See July 2008 VA general surgery progress note; see also October 2012 VA examination report (noting that right hip degenerative joint disease was diagnosed in 1999).  On the February 2005 VA Form 21-526, the Veteran himself acknowledged that the right hip disability first began in 1998.  The earliest evidence of right hip disability is approximately in 1998, approximately 22 years after service.  The gap of approximately twenty-two years between service and the onset of right hip symptoms in this case is one factor -- along with other factors that include no in-service injury or disease and affirmative post-service history of post-service onset of symptoms -- that tends to weigh against a finding of continuous symptoms of right hip arthritis after service separation.  See Buchanan, 451 F.3d at 1336; see also Maxson, 230 F.3d at 1333.  As the weight of the evidence demonstrates no "continuous" symptoms of right hip arthritis since service, including to a compensable degree within the first post-service year, the criteria under 38 C.F.R. § 3.303(b) for presumptive service connection based on "continuous" symptoms of right hip arthritis manifested to a degree of ten percent within one year of service separation are not met.  38 C.F.R. §§ 3.307, 3.309.

The weight of the evidence is against a finding that the right hip disability, which was manifested many years after service, is otherwise related to service.  After reviewing the record and interview and examination of the Veteran, the October 2012 VA examiner opined that the right hip disability was less likely as not caused by or a result of service.  In support of the medical opinion, the October 2012 VA examiner reasoned that the right hip disability was an age-related degenerative phenomena and such changes were demonstrated in multiple individuals, even those without a history of a heavy job occupation.  The October 2012 VA examiner also noted that the x-ray changes and physical examination were compatible with age and senescence, and the service treatment records were negative for any history of hip complaints or treatment of hip problems.  The October 2012 VA examiner added that the records were silent for a period of approximately 20 years after service, and there was no history of continuing complaints or treatments to indicate a chronic disabling condition.  

The October 2012 VA examiner had adequate facts and data on which to base the medical opinion and provided a sound rationale for the medical opinion; therefore, the October 2012 VA medical opinion is of significant probative value.  There is no competent medical opinion to the contrary of record.

Although the Veteran has asserted that the current right hip disability is causally related to service, he is a lay person and, under the specific facts of this case, does not have the requisite medical expertise to be able to diagnose the right hip arthritis or render a competent medical opinion regarding its cause where the facts show no in-service right hip injury or disease, and no right hip arthritis symptoms were manifested until many years after service.  Arthritis is complex and involves unseen systems processes and disease processes, some of which are not observable by the five senses of a lay person, and includes various possible etiologies, only one of which involves trauma to a joint, and is diagnosable only by X-ray or similar specific specialized clinical testing; therefore, under the facts presented in this case, the Veteran is not competent to diagnose right hip arthritis or to opine as to its etiology, where in this case there is an absence of in-service right hip joint injury, disease, or symptoms, and the right hip arthritis symptoms began many years after service.  

Thus, while the Veteran is competent to report symptoms of right hip pain that he experienced at any time, in the absence of in-service right hip injury, disease, or symptoms as in this case, he is not competent to opine on whether there is a link between the right hip arthritis, which was manifested many years after service 
separation, and active service because such diagnosis and nexus require specific medical knowledge and training.  King, 700 F.3d at 1345; Kahana, 24 Vet. App. at 438; Clyburn, 12 Vet. App. at 301; Savage, 10 Vet. App. at 496-97.   

For these reasons, the Veteran's purported opinion that the current right hip disability is the result of service is of no probative value.  Thus, in consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for the right hip disability; therefore, the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a cervical spine disability, to include DDD, is denied.

Service connection for a thoracic spine disability, to include DDD, is denied.  

Service connection for a right hip disability, to include DJD, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


